Per Curiam.
In this action upon a written guaranty, defendant testified that she did not sign the instrument and never knew of its existence. Her daughter, whose debt purported to be guaranteed, testified that the signature was not her mother’s, and that she had never requested any one to sign the guaranty. Two Si.ííimens of defendant’s admittedly genuine signatures were received in evidence, and an expert in handwriting testified that in his opinion the three signatures were made by one and the same person. The trial court on defendant’s motion dismissed the ease, deeming the evidence insufficient to sustain a v.erdict, were one rendered for plaintiff. The appeal is from the judgment of dismissal. A majority of the court think the evidence such that the jury should have been .permitted to determine whether or not defendant executed the guaranty.
Judgment reversed.